UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7639


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FARUQ C. A. SHAFIQ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:03-cr-00338-JRS-1)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Faruq C. A. Shafiq, Appellant Pro Se. Sara Elizabeth Chase,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Faruq C. A. Shafiq appeals the district court’s order

denying relief on his 18 U.S.C. § 3582(c) (2006) motion.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Shafiq, No. 3:03-cr-00338-JRS-1 (E.D.

Va. Aug. 10, 2009).       We deny Shafiq’s motion for appointment of

counsel and dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2